Appeal from a decision of the Unemployment *942Insurance Appeal Board, filed January 2, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant contends that he did not voluntarily leave his employment because the employer had defaulted in paying him his salary and had reneged on its promise to provide claimant with medical coverage. However, there is substantial evidence in the record to support the finding of the Unemployment Insurance Appeal Board that the employer had remedied the defaults and that claimant was provided with medical coverage prior to his resignation. Accordingly, the determination that claimant voluntarily left his employment without good cause must be upheld (see, Matter of Sonners [Roberts], 133 AD2d 491).
Decision affirmed, without costs.
Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.